Citation Nr: 1035914	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for Gilbert's 
syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
that granted service connection for Gilbert's syndrome and 
awarded an initial compensable evaluation.  The Veteran perfected 
an appeal for an initial compensable rating.

In June 2010, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is 
associated with the claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that the manifestations of his service-
connected Gilbert's syndrome warrant an initial compensable 
evaluation.  He complains of fatigue, right upper quadrant pain, 
jaundiced eyes, skin rash, and other symtoms that he maintains 
are symtoms of his service-connected disability.

During his recent June 2010 Board hearing, the Veteran testified 
that, in May or June 2010, he underwent blood tests regarding his 
disability at the VA medical center (VAMC) in Bend, Oregon.  The 
most recent records in the claims file are dated in January 2010 
from the VAMC in Portland, Oregon.  Thus, there appears to be 
some pertinent VA medical records which may affect the 
disposition of the instant claim that are not yet associated with 
the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the Veteran's service-connected Gilbert's syndrome is 
evaluated by analogy pursuant to the criteria for chronic liver 
disease without cirrhosis.  38 C.F.R. § 4.114, Diagnostic Code 
7399-7345 (2009).  Under Diagnostic Code 7345, a noncompensable 
evaluation is provided for nonsymptomatic liver disease.  The 
next higher 10 percent evaluation is assigned when liver disease 
is productive of intermittent fatigue, malaise, and anorexia, or 
where there are incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks during the previous 12 month 
period.

A 20 percent evaluation is assigned when liver disease is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12-
month period.

A 40 percent evaluation is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12 month period.

A 60 percent rating is assigned for daily fatigue, malaise, and 
anorexia, with weight loss or other indication of malnutrition), 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
six weeks during the past 12 month period.

A 100 percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, 
Diagnostic Code 7345.

For purposes of evaluating conditions under Diagnostic Code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Id.

Given that the Veteran was last examined by VA in November 2007, 
on remand the Board believes that he should be afforded a VA 
examination to determine the current severity and all 
manifestations of his service-connected Gilbert's syndrome.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's treatment at the VAMCs in Portland 
and Bend, for the period from January 2010 to 
the present, to particularly include results 
of blood tests performed at the VAMC in Bend 
in approximately May or June 2010.

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination, performed by a 
physician, to determine the current severity 
and all manifestations of his service-
connected Gilbert's syndrome.  The claims 
files should be made available to and 
reviewed by the physician in conjunction with 
the examination, and the examination report 
should reflect if such a review was made.  
All indicated tests and studies should be 
conducted and all clinical findings reported 
in detail.

a.	The physician-examiner is requested 
to indicate if the Veteran's 
Gilbert's syndrome is manifested by 
any of the following symptoms:

i.	intermittent fatigue, malaise, 
and anorexia;

ii.	daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous 
medication;

iii.	daily fatigue, malaise, and 
anorexia, with minor weight loss 
and hepatomegaly;

iv.	daily fatigue, malaise, and 
anorexia, with weight loss or 
other indication of 
malnutrition), and hepatomegaly;

v.	near-constant debilitating 
symptoms (such as fatigue, 
malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain);

vi.	incapacitating episodes (with 
symptoms such as fatigue, 
malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a 
total duration during the 
previous 12 month period of at 
least one week, but less than 
two weeks; or	of at least two 
weeks, but less than four weeks; 
or, of at least four weeks, but 
less than six weeks; or, of at 
least six weeks during the past 
12 month period.

Incapacitating episode" 
means a period of acute 
signs and symptoms severe 
enough to require bed rest 
and treatment by a 
physician.

b.	A complete rationale based upon the 
objective examination and other 
clinical findings should be provided 
for all opinions rendered.  If the 
examiner is unable to answer any of 
the preceding inquiry without a 
resort to speculation, the examiner 
should clearly and specifically state 
so in the examination report, with an 
explanation as to why this is so.

3.	 The AMC/RO should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  If any questions posed were 
not answered, return the case to the 
examiner.

4.	Then, readjudciate the issue on appeal.  
If the benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


